Citation Nr: 0432090	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-22 983	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound of the head and right shoulder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for rosacea and tinea 
pedis.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

5.  Entitlement to a rating higher than 50 percent for 
service-connected post-traumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to November 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 RO decision which denied service 
connection for residuals of a shell fragment wound of the 
head and right shoulder, bilateral hearing loss, rosacea and 
tinea pedis, and degenerative disc disease of the lumbar 
spine, and a January 2003 RO decision which denied an 
increase in a 50 percent rating for service-connected PTSD 
and also denied a TDIU rating.  In April 2004, the veteran 
testified at a videoconference hearing before the undersigned 
member of the Board, but such testimony was limited to the 
issues of a higher rating for PTSD and his TDIU claim.

The decision below addresses the veteran's claims for service 
connection for rosacea and tinea pedis and degenerative disc 
disease of the lumbar spine.  The remand which follows 
addresses the claims for service connection for residuals of 
a shell fragment wound of the head and right shoulder and 
bilateral hearing loss, an increased rating for PTSD, and a 
TDIU rating.  These issues are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Rosacea and tinea pedis began many years after service, 
and were not caused by any incident of service.

2.  Degenerative disc disease of the lumbar spine was not 
present in service, began many years after service, and was 
not caused by any incident of service.


CONCLUSIONS OF LAW

1.  Rosecea and tinea pedis were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from June 1968 
to November 1970.  His service records show that he served 
overseas in Vietnam, and was awarded a Purple Heart.  His 
service medical records and October 1970 separation 
examination are negative for any indication of rosacea or 
tinea pedis, or degenerative disc disease of the lumbar 
spine.

VA outpatient treatment records dated in 1998 show the 
veteran with complaints of back pain from the cervical area 
to the thoracic area.  He reported that he had experienced 
back pain since 1990.  He also indicated that he had pain in 
his shoulders which was worse in his right shoulder.  It was 
noted that he had experienced lower back pain after working 
in his job at a saw mill.  A computed tomography myelogram of 
the lumbar spine from August 1998 showed broad-based disc 
bulging at the L2-L3 level with a focal left-sided disc 
herniation which traveled slightly inferiorly.  There was 
bilateral facet hypertrophy at this level which had caused 
some narrowing of the inferior aspect of the neural foramina 
bilaterally.  Mild narrowing of the neural foramen at L4-L5 
was also present.  Assessments from 1998 included herniated 
L2-L3 disc disease, degenerative joint disease of the left 
lumbosacral spine, left low back pain, and a chronic facial 
rash of unknown etiology.
  
VA medical records show that the veteran was hospitalized 
from November 30, 1998 to December 11, 1998.  He was admitted 
with complaints of traumatic low back pain which was 
associated with heavy lifting and which radiated down his 
left lower extremity.  This condition was worse with extended 
walking and raising, and was improved with supine sitting 
positions.  He was given epidural and facet joint injections 
which resulted in marked reduction in pain.  He was worked on 
for lumbar stabilization exercises and postural awareness, 
and was able to demonstrate energy conservation techniques as 
well as proper body mechanics and home management most of the 
time.  He was discharged with a principal diagnosis of low 
back pain and a secondary diagnosis of lumbar disc herniation 
at L2 and L3.  

In December 1998, the veteran was given a VA examination.  He 
reported problems with his back since 1998.  He was currently 
receiving steroid back injections, and indicated constant low 
back pain with radiation into his buttocks.  X-rays showed 
L3-L4 and L5-S1 degenerative disc disease and levoscoliosis, 
and radiographically normal shoulders.  Following physical 
examination, impressions included degenerative disc disease 
of the lumbosacral spine with herniated nucleus pulposus at 
L2-L3 and decreased range of motion of the lumbosacral spine 
and evidence of left L2 radiculopathy.

In July 1999, a private medical evaluation performed for 
psychiatric purposes noted that the veteran had back and 
shoulder pain that was severe enough to cause him trouble in 
getting around.  It was indicated that his back pain appeared 
to be chronic.  

Private and VA medical records dated in 1999 show continued 
complaints of back pain.  He reported that this pain 
sometimes radiated down his left leg.  In February 1999 he 
complained of bumps on his face below his ears and a fungus 
on his feet and nails.  Assessments included rosacea, tinea 
pedis, and onychomycosis.  In October 1999 he reported a 
burning sensation under his shoulder blades and to the left 
side of the lumbosacral region.    

Social Security Administration (SSA) records dated in 
December 1999 show that the veteran was found to be under a 
disability and entitled to disability benefits as of June 23, 
1998.  His primary diagnosis was degenerative disc disease, 
and no secondary diagnosis was indicated. 

VA outpatient treatment records dated in 2002 show the 
veteran continuing to experience back pain.  Assessments 
included chronic facial rash, lumbar disc disease, and 
degenerative joint disease of the lumbar spine.  

Private medical records dated from 1999 to 2003 show 
treatment for psychiatric difficulties, but mention that the 
veteran had several health and pain-related problems as well, 
including a great deal of pain in his back and legs and skin 
problems.

II.  Analysis

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in a letter 
dated in March 2002, the July 2003 statement of the case, and 
the November 2003 supplemental statement of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c),(d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
Under the circumstances of the case, a VA examination is not 
necessary to decide the claims on appeal.  Service, VA, and 
private medical records have been associated with the claims 
file, and there do not appear to be any outstanding medical 
records that are relevant to this appeal.  The appellant was 
advised to provide VA with information concerning any 
evidence he wanted VA to obtain or to submit the evidence 
directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

A.  Service connection for rosacea and tinea pedis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service medical records are negative for the presence of 
rosacea and tinea pedis, or any other skin disability, during 
service.  Post-service medical records do not show rosacea or 
tinea pedis until 1999, almost 30 years after service.  There 
is no competent medical evidence of record which links 
rosacea and tinea pedis, first shown decades after service, 
with any incident of service.  As the veteran is a layman, he 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu, supra.  The Board finds 
that a VA examination with opinion is not warranted for this 
claim, as there is no competent medical evidence which would 
indicate that current rosacea and tinea pedis suffered by the 
veteran is the result of any event, injury, or disease 
occurring in service.  There are no proven predicate facts 
upon which a doctor could make a competent medical opinion on 
any relationship between current rosacea and tinea pedis and 
service.  See 38 C.F.R. § 3.159(c)(4).  

With regard to the combat provisions of 38 U.S.C.A. § 1154, 
the veteran has not produced satisfactory lay or other 
evidence of service incurrence or aggravation of rosacea or 
tinea pedis.  Even if there were such satisfactory lay or 
other evidence, so as to raise an evidentiary presumption, 
there is clear and convincing evidence (including the nature 
of the condition and the many years since service without 
mention of the condition) to establish that a rosacea and 
tinea pedis began many years after service and were not 
caused by any incident of service.  

The Board concludes that rosacea and tinea pedis were not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection 
for rosacea and tinea pedis, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Service connection for degenerative disc disease of the 
lumbar spine

Service connection will be presumed for certain chronic 
diseases, including arthritis, which become manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran's service medical records show no evidence of a 
back disability, nor is such a disability shown within the 
one year presumptive period following service.  Post-service 
medical records show no indication of a back disability until 
1998, many years after service.  Medical records since 1998 
show the veteran currently has degenerative disc disease of 
the lumbar spine.  None of the medical evidence links the 
current back disorder, first shown decades after service, 
with any incident of service.  As the veteran is a layman, he 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu, supra.  The Board finds 
that a VA examination with opinion is not warranted for this 
claim, as there is no competent medical evidence which would 
indicate that any current back disability suffered by the 
veteran is the result of any event, injury, or disease 
occurring in service.  There are no proven predicate facts 
upon which a doctor could make a competent medical opinion on 
any relationship between current degenerative disc disease of 
the lumbar spine and service.  See 38 C.F.R. § 3.159(c)(4).  
 
With regard to the combat provisions of 38 U.S.C.A. § 1154, 
the veteran has not produced satisfactory lay or other 
evidence of service incurrence or aggravation of a back 
disability.  Even if there were such satisfactory lay or 
other evidence, so as to raise an evidentiary presumption, 
there is clear and convincing evidence (including the nature 
of the condition and the many years since service without 
mention of the condition) to establish that degenerative disc 
disease of the lumbar spine began many years after service 
and was not caused by any incident of service.  

The Board concludes that degenerative disc disease of the 
lumbar spine was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for degenerative disc disease of the 
lumbar spine, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra. 


ORDER

Service connection for rosacea and tinea pedis is denied.

Service connection for degenerative disc disease of the 
lumbar spine is denied.


REMAND

The remaining issues on appeal are service connection for 
residuals of a shell fragment wound of the head and right 
shoulder and bilateral hearing loss, an increased rating for 
PTSD, and a TDIU rating.

The Board notes that during the course of the veteran's 
appeal, legislative changes have significantly altered VA's 
duty to assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, the appellant has yet to be informed of the 
recent legislative changes as set forth in the VCAA, and the 
RO has yet to apply these changes to the appellant's claims 
of entitlement to an increased rating for service-connected 
PTSD and a TDIU rating.  Under the circumstances, the Board 
has determined that it cannot issue a decision on the 
appellant's claims without prejudicing his right to due 
process under law.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The Board therefore concludes that due process 
considerations mandate that the RO must consider the 
appellant's claims under the recent legislative changes 
contained in the VCAA and insure compliance with that 
legislation with respect to both the duty to assist and the 
duty to notify.  Such should be accomplished prior to further 
adjudication of these claims.

With regard to the veteran's claims for service connection 
for residuals of a shell fragment wound of the head and right 
shoulder and bilateral hearing loss, the Board notes that the 
veteran was awarded a Purple Heart and is entitled to 
consideration of the provisions of 38 U.S.C.A. § 1154 as a 
result of his combat status.  The claims file does not 
indicate that the veteran has been provided VA examinations 
with regard to these claims, and in light of the fact that 
these claims are alleged to be related to combat, the Board 
finds that VA examinations should be given regarding these 
claims prior to further adjudication of the claims.

Accordingly, the Board has no alternative but to defer 
further appellate consideration of these claims and this case 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC for the following actions:
 
1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. 
§ 3.159).  The RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
  
2.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of any current 
residuals of a shell fragment wound of 
his head and right shoulder.  The claims 
folder must be made available to the 
examiner for review, and the examiner 
must note such review in the report.  Any 
indicated tests and studies should be 
performed.  The examiner should describe 
the residual scars and any symptoms and 
functional impairment associated with the 
scars.  The examiner should express an 
opinion for the record as to whether it 
is at least as likely as not (fifty 
percent probability or more) that any 
disability affecting the head and/or 
right shoulder is related to the shell 
fragment wounds reported by the veteran 
to have been sustained in service.  The 
rationale for all opinions expressed 
should also be provided.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
hearing loss.  The claims folder should 
be provided to and reviewed by the 
examiner.  Based on examination findings, 
review of historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is at least as likely as 
not (fifty percent probability or more) 
that any current hearing loss was related 
to the veteran's service to include any 
noise trauma experienced therein.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the claims on 
remand.  The RO must consider all 
applicable laws and regulations.  Whether 
or not any additional evidence or 
information is received, the RO must re-
adjudicate the claims.  If the benefits 
sought remain denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                     
______________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



